Case 1:18-cv-03629-KPF Document 101 Filed 04/17/20 Page 1 of 2




                                      MEMO ENDORSED
            Case 1:18-cv-03629-KPF Document 101 Filed 04/17/20 Page 2 of 2




The Court has reviewed the entirety of the transcript, which, while
frequently disturbing, does not substantiate one of counsel for Ms. Dix’s
principal arguments — that Plaintiff’s counsel referred to Ms. Dix as Hitler.

That said, the Court observes that Plaintiff’s counsel assumed the role not
only of questioner, but of Greek Chorus as to many of Ms. Dix’s answers,
thereby unnecessarily prolonging her deposition. Counsel’s treatment of the
witness was also unnecessarily rude, and by the end of the deposition,
counsel appeared unwilling or unable to let Ms. Dix complete her answers to
his questions. Accordingly, the Court sees no reason to order the
continuation of Ms. Dix’s deposition, and no reason to impose costs on her or
her counsel. Application DENIED.

Dated:    April 17, 2020                    SO ORDERED.
          New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
